FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

TARYN CHRISTIAN,                      
               Petitioner-Appellee,
                v.
CLAYTON FRANK, Director, State of            No. 08-17236
Hawaii Department of Public                    D.C. No.
Safety,                                    1:04-cv-00743-
            Respondent-Appellant,             DAE-LEK
               and                             OPINION
STATE OF HAWAII DEPARTMENT OF
PUBLIC SAFETY,
                       Respondent.
                                      
       Appeal from the United States District Court
                for the District of Hawaii
        David A. Ezra, District Judge, Presiding

                  Argued and Submitted
           October 15, 2009—Honolulu, Hawaii

                  Filed February 19, 2010

       Before: Robert R. Beezer, Susan P. Graber and
            Raymond C. Fisher, Circuit Judges.

                 Opinion by Judge Beezer




                           2681
2684              CHRISTIAN v. FRANK




                     COUNSEL

Mark Barrett, Esq., Norman, Oklahoma, for petitioner-
appellee-cross-appellant.
                         CHRISTIAN v. FRANK                      2685
Richard K. Minatoya, Deputy Prosecuting Attorney, Wailuku,
Hawaii, for respondent-appellant-cross-appellee.


                             OPINION

BEEZER, Circuit Judge:

   We must decide whether the district court erred in granting
habeas relief on behalf of petitioner Taryn Christian.1 The dis-
trict court granted Christian’s petition for a writ of habeas cor-
pus, holding that the Hawaii Supreme Court unreasonably
applied Chambers v. Mississippi, 410 U.S. 284 (1973). We
have jurisdiction over this appeal pursuant to 28 U.S.C.
§ 1291. We hold that the Hawaii Supreme Court’s application
of Chambers was reasonable, and we reverse the district
court’s grant of the petition.

                                  I

   The events that led to the instant appeal stem from Chris-
tian’s alleged involvement in a murder on July 14, 1995.
Early that morning, Vilmar Cabaccang and his girlfriend,
Serena Seidel, awoke from their slumber due to a noise out-
side the residence. Seidel looked out the window and saw
someone inside Cabaccang’s car. Cabaccang and Seidel
immediately bolted outside to confront the unidentified
intruder. The intruder fled on foot, and both Cabaccang and
Seidel gave chase. Seidel stopped briefly to attempt to enlist
a friend’s help by banging on the door of the friend’s resi-
dence. When no one answered the door, Seidel resumed her
pursuit of the intruder.
  1
   In a concurrently filed memorandum disposition, we decline to issue
a certificate of appealability for Christian’s cross-appeal claims. See
Christian v. Frank, No. 08-17438, 2010 WL _________ (9th Cir. Feb. 19,
2010).
2686                  CHRISTIAN v. FRANK
   Seidel eventually caught up to Cabaccang and the intruder
and found the two men engaged in a struggle. Cabaccang
warned Seidel that the unknown man had a knife. Undeterred,
Seidel attempted to assist Cabaccang, and their eventual com-
bined efforts caused the man to drop the knife and flee. Seidel
then observed that there was blood all over the immediate
area and that Cabaccang had been stabbed. Shortly thereafter,
Phillip Schmidt, a local resident who heard the noise from the
struggle, rushed to the scene. Upon seeing Cabaccang’s inju-
ries, he called 911. Cabaccang ultimately died from the knife
wounds.

   The police initially suspected that Hina Burkhart was
responsible for Cabaccang’s death based on a statement by a
friend of Seidel’s. The police discarded this theory after two
people placed Burkhart in another location at the time of the
crime and neither Seidel nor Schmidt identified Burkhart as
the perpetrator during police photo lineups.

   Three days after the attack, Christian told his former girl-
friend that he had killed Cabaccang. His former girlfriend
conveyed this information to the police a few days later.
Christian was arrested and charged with the murder after the
police uncovered further incriminating evidence against him,
including photos of Christian wearing a baseball cap identical
to that found at the crime scene and identifications by both
Seidel and Schmidt during police photo lineups.

   At trial, Christian’s theory of defense was that he had been
misidentified as the perpetrator. In support of this defense,
Christian sought to introduce testimony that Burkhart had
confessed to the murder on two separate occasions. Burkhart
exercised his Fifth Amendment privilege against self-
incrimination, and so the court declared him “unavailable,” as
defined by Rule 804(a) of the Hawaii Rules of Evidence.
Unable to question Burkhart directly regarding his alleged
confessions, Christian attempted to call the two witnesses
                           CHRISTIAN v. FRANK                          2687
who allegedly heard Burkhart confess to the murder.2 The trial
court conducted a hearing pursuant to Rule 103 of the Hawaii
Rules of Evidence to determine whether there was sufficient
corroboration of Burkhart’s alleged confessions to admit them
into evidence.3

   The first witness to one of Burkhart’s alleged confessions
was William Auld. Christian’s counsel explained during the
Rule 103 hearing that Auld intended to testify that, while
sharing a prison cell with Burkhart in late 1995, Burkhart told
Auld that he had killed Cabaccang. Auld was prepared to tes-
tify that he had believed that Burkhart was telling the truth
when he made that statement.

   The second witness was Patricia Mullins. According to
Christian’s counsel, Mullins would testify that, on a previous
occasion, “considerably before” the murder in July 1995, she
had seen Burkhart pull out a knife during an argument. She
was also prepared to testify that several days after the murder,
she confronted Burkhart about whether he had killed Cabac-
cang. Burkhart allegedly responded by stating that he had
killed Cabaccang and that he thought he would get away with
the murder. Mullins acknowledged, however, that she rou-
tinely used drugs with Burkhart and that she did not know if
he had been under the influence of drugs at the time of his
confession to her. Mullins would also testify that, at a later
date, Burkhart allegedly warned her to not talk about his prior
confession to the Cabaccang murder.
   2
     Although some details in the record allude to a third witness, the state
trial court, the Hawaii Supreme Court, the federal district court and Chris-
tian’s appellate briefing all focus entirely upon the same two witnesses.
We do the same.
   3
     Under Hawaii Rule of Evidence 804(b)(3), a “statement tending to
expose the declarant to criminal liability and offered to exculpate the
accused is not admissible unless corroborating circumstances clearly indi-
cate the trustworthiness of the statement.”
2688                      CHRISTIAN v. FRANK
   In an effort to fulfill Rule 804(b)(3)’s trustworthiness
requirement, at the Rule 103 hearing, Christian proffered sev-
eral corroborating details that he intended to offer as evi-
dence. First, Christian alleged that Auld’s and Mullins’
statements corroborated each other. Second, Christian
explained that he would call a witness to testify that Burkhart
owned a knife that “could have been” similar to the one used
in the murder. Third, Cabaccang’s neighbor, Tesha Santana,
would testify that she was expecting Burkhart to visit her that
night and that he never showed up. Fourth, Christian intended
to show that Cabaccang’s keys were found at the scene of the
murder and that Cabaccang’s car showed no signs of forced
entry.4 And fifth, Christian planned to demonstrate that Seidel
acted strangely on the night of the murder and called out to
Santana specifically instead of calling for help generally.5

   The trial court ultimately concluded that this evidence, in
the aggregate, was insufficient to corroborate Burkhart’s
alleged confessions and thus refused to admit Auld’s and
Mullins’ testimony. Christian was convicted by a jury of
second-degree murder, attempted third-degree theft and use of
a deadly or dangerous weapon in the commission of a crime.

   Following his conviction, Christian moved for a new trial.
The trial court orally denied Christian’s motion. Christian
then timely appealed to the Hawaii Supreme Court, arguing
that the district court erred by, among other things, excluding
the testimony about Burkhart’s alleged confessions. The
Hawaii Supreme Court affirmed the trial court’s denial of
   4
     Christian reasoned that the car was unlocked and that the presence of
Cabaccang’s keys suggested that the murderer was someone who had
some relation to Cabaccang and thereby had access to his keys. Burkhart
allegedly had such a relation to Cabaccang via his acquaintance with San-
tana. Of course, Cabaccang’s car may have been unlocked and Cabaccang
may have simply had the keys on his person that night and dropped them
during the struggle.
   5
     Christian’s theory was that Seidel wanted to talk with someone who
knew Burkhart, such as Santana.
                        CHRISTIAN v. FRANK                      2689
Christian’s post-verdict motion for a new trial and also
affirmed Christian’s convictions for second-degree murder
and attempted third-degree theft.6 State v. Christian, 967 P.2d
239, 243 (Haw. 1998). The Hawaii Supreme Court reasoned
that the convictions were appropriate because Christian’s case
was distinguishable from Chambers, and Christian had not
suffered any violation of his due process rights. Christian,
967 P.2d at 260-63.

   Christian then timely petitioned for a writ of habeas corpus
in the United States District Court for the District of Hawaii.
A federal magistrate judge issued 82 pages of findings and
recommendations, ultimately recommending that the writ be
issued. The federal district court adopted in part and modified
in part the magistrate judge’s findings and recommendations
and, in a 35-page order, granted Christian’s petition for a writ
of habeas corpus. The district court rested its decision on its
conclusion that the Hawaii Supreme Court decision affirming
the exclusion of the testimony about Burkhart’s confessions
was an “unreasonable application” of Chambers.

  The appeal to this court timely followed.

                                 II

   We review de novo a district court’s decision to issue a writ
of habeas corpus pursuant to 28 U.S.C. § 2254. Lewis v.
Mayle, 391 F.3d 989, 995 (9th Cir. 2004). The district court’s
findings of fact are reviewed for “clear error.” Mejia v. Gar-
cia, 534 F.3d 1036, 1042 (9th Cir. 2008), cert. denied, 129 S.
Ct. 941 (2009).

  [1] Federal courts review habeas corpus petitions from
  6
   The Hawaii Supreme Court reversed Christian’s conviction for use of
a deadly or dangerous weapon in the commission of a crime because it
was “included” in the second degree murder conviction. See Christian,
967 P.2d at 263-65.
2690                      CHRISTIAN v. FRANK
state prisoners under the Antiterrorism and Effective Death
Penalty Act of 1996 (“AEDPA”). Sass v. Cal. Bd. of Prison
Terms, 461 F.3d 1123, 1127 (9th Cir. 2006). Under AEDPA,
a federal court may not grant a habeas corpus petition unless
the “last reasoned” state court decision “was contrary to, or
involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the
United States,” or “was based on an unreasonable determina-
tion of the facts in light of the evidence presented in the State
court proceeding.” 28 U.S.C. § 2254(d); see also Ylst v. Nun-
nemaker, 501 U.S. 797, 804 (1991).

   A state court decision is an “unreasonable application of”
clearly established federal law if the state court identified the
correct governing legal rule but unreasonably applied it to the
facts at hand. Williams v. Taylor, 529 U.S. 362, 407 (2000).
“Clearly established Federal law” refers to the holdings of the
Supreme Court at the time of the relevant state-court decision.
Id. at 412.

   [2] The AEDPA standard is “ ‘highly deferential’ ” and
“demands that state-court decisions be given the benefit of the
doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per
curiam) (quoting Lindh v. Murphy, 521 U.S. 320, 333 n.7
(1997)). A federal court may second-guess a state court deci-
sion only if it determines that “the state court was not merely
wrong, but actually unreasonable.” Taylor v. Maddox, 366
F.3d 992, 999 (9th Cir. 2004).

                                   III

  In this appeal, we are compelled to revisit Chambers and
decide whether the Hawaii Supreme Court unreasonably
applied Chambers by affirming the exclusion of testimony
about the Burkhart confessions in Christian’s trial.7 The
  7
   We reject the argument that Chambers is not clearly established federal
law for the purpose of a § 2254 habeas petition. Although there are factual
                          CHRISTIAN v. FRANK                         2691
Hawaii Supreme Court explained at great length its conclu-
sion that the exclusion of the testimony about Burkhart’s con-
fessions did not violate Christian’s due process rights and
why it believed that Chambers was “manifestly distinguish-
able” from Christian’s case. Christian, 967 P.2d at 260. In
light of the highly deferential standard afforded state court
decisions under AEDPA and the particular facts of Christian’s
case, we hold that the Hawaii Supreme Court’s application of
Chambers was reasonable.

                                    A

   In Chambers, the Supreme Court of the United States con-
cluded that Leon Chambers had been deprived of his due pro-
cess right to a fair trial. Chambers, 410 U.S. at 302. Chambers
was convicted of murder by a jury in Mississippi state court.
Id. at 285. The murder itself happened in a small town in
southern Mississippi near a bar that two policemen, including
the victim, had entered to arrest a young man. Id. A crowd of
some two dozen men physically impeded the officers’ arrest.
Id. The officers radioed for assistance, additional officers
showed up and the officers again tried to make the arrest. Id.
at 286. A struggle ensued and, during the commotion, the vic-
tim policeman was shot in the back repeatedly by someone in
the crowd. Id. Before he collapsed, the officer turned around
and fired two shots into the crowd, one of which was deliber-
ately “aimed” and hit Chambers in the back of the head. Id.
Chambers was rushed to the hospital by his friends and ulti-
mately survived the shot. Id. at 287. The police officer died.
Id.

   On the night of the shooting, Gable McDonald was in the
vicinity of the crime. Id. McDonald was one of three people

differences between Chambers and the instant appeal, “AEDPA does not
‘require state and federal courts to wait for some nearly identical factual
pattern before a legal rule must be applied.’ ” Panetti v. Quarterman, 551
U.S. 930, 953 (2007) (quoting Carey v. Musladin, 549 U.S. 70, 81 (2006)
(Kennedy, J., concurring in judgment).
2692                     CHRISTIAN v. FRANK
who drove Chambers to the hospital that night. Id. Shortly
after the shooting, McDonald left his wife and moved to Loui-
siana. Id. Sometime later, he returned to the city where the
shooting had transpired at the request of Reverend Stokes, an
acquaintance of his. Id. After meeting with Stokes, McDonald
agreed to, and did in fact, make a confession to Chambers’
attorneys that he, McDonald, had shot the police officer. Id.
The confession was transcribed, signed and witnessed, and
McDonald affirmed to those present that it had been made
voluntarily. Id. at 287-88. Local police authorities immedi-
ately arrested McDonald. Id. at 288.

   At a preliminary hearing, McDonald repudiated his prior
confession, claiming that Stokes had induced him to make the
confession.8 Id. While acknowledging that he had once owned
the type of firearm used in the shooting and was in the general
vicinity of where the shooting took place, McDonald insisted
that he was not the shooter. Id. The local justice of the peace
accepted McDonald’s repudiation, he was released from cus-
tody and local authorities undertook no further investigation
about his potential involvement in the crime. Id.

   Chambers was eventually charged and tried for the murder
of the policeman. Chambers presented two lines of defense at
his trial. First, he argued that he was simply not the shooter.
In this regard, conflicting testimony about the night of the
shooting was introduced into evidence. One officer testified
that he had seen Chambers shoot the victim, whereas another
witness testified that he was certain that Chambers did not fire
any shots. Id. at 289. Three officers testified that they saw the
victim shoot Chambers and that they assumed that, in doing
so, the victim was shooting his attacker. Id. No officer had
  8
   Stokes allegedly convinced McDonald that, if he confessed to the
crime, he could share in the proceeds of a lawsuit that Chambers would
bring against the local town. Chambers, 410 U.S. at 288. Stokes allegedly
assured McDonald that he would not be convicted of the murder despite
confessing to the crime. Id.
                      CHRISTIAN v. FRANK                   2693
examined Chambers after he was shot to determine whether
he had a firearm on his person, and there was no proof that
Chambers had ever owned a firearm of the kind used in the
shooting. Id.

   Chambers’ additional defense was that McDonald had shot
the officer. Id. In furtherance of this defense, one witness, a
“lifelong friend” of McDonald, testified that he saw McDon-
ald shoot the officer. Id. Another witness claimed that he saw
McDonald with a firearm in his hand after the shooting took
place. Id. Chambers called McDonald himself as a witness
and introduced McDonald’s signed confession into evidence.
Id. at 289, 291. McDonald disavowed the confession and
made reference to his prior repudiation. Id. at 291. Chambers
attempted to challenge McDonald’s earlier repudiation, but
state procedural rules prevented him from examining McDon-
ald further. Id. Chambers was thereby denied any opportunity
to disprove McDonald’s repudiation.

   Chambers then sought to bolster this theory of defense by
introducing testimony that McDonald had allegedly confessed
to the crime on three other separate occasions. Id. at 292. The
first alleged confession was to a friend of McDonald’s, who
claimed that McDonald had independently confessed to him
on the evening of the shooting. Id. The second witness was
another friend of McDonald’s who was prepared to testify
that McDonald admitted to shooting the officer as they were
driving Chambers to the hospital. Id. This same witness was
prepared to testify that a week later, McDonald referenced his
prior confession and warned the witness to not “mess him
up.” Id. The third witness was McDonald’s former neighbor
and friend of 25 years. Id. He stated that he was prepared to
testify that, on the day after the shooting, McDonald admitted
to him privately that he was the one who shot the officer and
that he had disposed of the murder weapon. Id. This witness
was also willing to state that several weeks after the shooting,
he went with McDonald to purchase a firearm to replace the
discarded one. Id. Through a combination of several state evi-
2694                       CHRISTIAN v. FRANK
dentiary rules, the testimony of all three witnesses was
excluded. Id. at 292-94.

   Chambers was ultimately convicted of murder and sen-
tenced to life imprisonment. Id. at 285. The Mississippi
Supreme Court affirmed the conviction, holding that the
exclusion of the witnesses’ testimony was appropriate pursu-
ant to the Mississippi hearsay rules. Id. at 285, 293.

   [3] The Supreme Court of the United States granted certio-
rari and ultimately concluded that these evidentiary exclu-
sions were, in the aggregate, a violation of Chambers’ due
process right to a fair trial. Id. at 302. In reaching this conclu-
sion, the Court stressed two primary considerations: the
amount and quality of the evidence corroborating the testi-
mony about the confessions and the significance of the testi-
mony to the defense. The Court spent the greatest portion of
its analysis on the fact that the corroborating evidence “pro-
vided considerable assurance of [the testimonies’] reliability.”
Id. at 300. According to the Court, this reliability stemmed
from four main sources: each confession was spontaneously
made to a different close friend shortly after the crime, each
confession was corroborated by other evidence in the case,9
the confessions were against penal interest and McDonald
himself was available in the courtroom to be cross-examined
by the state if there was any question about the reliability of
the out-of-court statements.10 Id. at 300-01. The Court also
briefly noted that the testimony about the confessions was
  9
    In particular, the Court noted that persuasive corroboration stemmed
from “McDonald’s sworn confession, the testimony of an eyewitness to
the shooting, the testimony that McDonald was seen with a gun immedi-
ately after the shooting, . . . proof of [McDonald’s] prior ownership of [the
type of firearm used in the shooting] and subsequent purchase of a new
weapon” and the “sheer number of independent confessions.” Chambers,
410 U.S. at 300.
   10
      The Court stressed that McDonald’s availability “significantly distin-
guishe[d]” the case from earlier Mississippi cases where the alleged con-
fessor had been declared unavailable. Chambers, 410 U.S. at 301.
                          CHRISTIAN v. FRANK                          2695
critical to Chambers’ defense and that its crucial nature
weighed in favor of admitting it. Id. at 302. The Court con-
cluded that, “under the facts and circumstances of this case,”
Chambers had been deprived of a fair trial. Id. at 303.

                                    B

   [4] In its decision affirming the trial court’s conviction of
Christian, the Hawaii Supreme Court acknowledged that
although Chambers bore upon Christian’s case, the two cases
were ultimately distinguishable. Christian, 967 P.2d at 260.
The Hawaii Supreme Court noted that, unlike in Chambers,
no eyewitness linked Burkhart with the scene of the crime. Id.
at 262. On the contrary, the Hawaii Supreme Court noted that
the only two eyewitnesses present at the murder, Seidel and
Schmidt, had both failed to identify Burkhart in photo lineups
and instead had individually identified Christian as the culprit.11
Id. And two witnesses had actually placed Burkhart at a com-
pletely different location at the time of the stabbing.

   [5] The Hawaii Supreme Court also observed that Burkhart
made only two unsworn confessions compared to McDon-
ald’s four confessions, one of which was sworn in the pres-
ence of Chambers’ attorneys. Id. And the court further
  11
    During the evidentiary hearing before the district court, Schmidt
recanted his identification of Christian and instead claimed that Burkhart
was the person he saw leaving the crime scene. Schmidt’s recantation does
not change our conclusion that the Hawaii Supreme Court’s decision was
reasonable. Schmidt’s “later recantation of his trial testimony does not
render his earlier testimony false,” Allen v. Woodford, 395 F.3d 979, 994
(9th Cir. 2005). His recantation is especially unreliable given that it was
made more than a decade after his original failure to identify Burkhart as
the perpetrator and positive identification of Christian as the perpetrator.
See Carriger v. Stewart, 132 F.3d 463, 483 (9th Cir. 1997) (en banc)
(Kozinski, J., dissenting) (“Appellate courts . . . look upon recantations
with extreme suspicion.”); State v. Naeole, 617 P.2d 820, 824 (Haw. 1980)
(“[R]ecantation is to be viewed with the utmost suspicion . . . .”); 58 Am.
Jur. 2d New Trial § 345 (2009) (“[R]ecantation testimony is generally
considered exceedingly unreliable . . . .”).
2696                  CHRISTIAN v. FRANK
distinguished the two cases by noting the dearth of other cor-
roborating evidence linking Burkhart to the crime. Id. at
262-63. In the aggregate, these facts made the testimony
about the alleged confessions in Christian’s case much less
reliable than the testimony at issue in Chambers. Id. at 263.
Given the great weight that the Supreme Court had placed
upon reliability in Chambers, the Hawaii Supreme Court con-
cluded that it was proper to distinguish Christian’s case. Id.

                               C

   The federal district court held that not only was it wrong to
distinguish Chambers in such a fashion, but that it was unrea-
sonably wrong of the Hawaii Supreme Court to do so. The
district court reasoned that the Hawaii Supreme Court had
failed to fully appreciate the inherent reliability of self-
inculpatory statements. The district court further concluded
that it was inappropriate for the Hawaii Supreme Court to
consider the other evidence against Christian when it was
examining the reliability of the confession testimony. And
finally, the district court stressed that nothing in Chambers
explicitly “dictated that the same level of corroborating evi-
dence is required.” The district court concluded that these
considerations made the Hawaii Supreme Court’s decision
unreasonable and habeas relief was therefore warranted.

                               D

   [6] Although we sympathize with Christian’s desire to
present evidence that Burkhart allegedly confessed to the
murder, we cannot agree with the district court’s conclusion
that the Hawaii Supreme Court’s application of Chambers
was unreasonable. We are guided and bound by AEDPA’s
highly deferential standard of review of state court decisions.
There are such significant factual differences between the
case before us and Chambers that the Hawaii Supreme
Court’s decision to distinguish the two cases was not unrea-
sonable.
                           CHRISTIAN v. FRANK                          2697
   [7] The Hawaii Supreme Court accurately detailed several
ways in which the excluded testimony at issue in this case
was materially less trustworthy than the excluded testimony
in Chambers. There were fewer alleged confessions, the con-
fessions were made to less reputable individuals12 and the
confessions were contradicted, rather than supported, by the
other evidence in the case. All of these considerations seri-
ously diminish the reliability of the testimony at issue. This
distinguishing analysis was especially appropriate given the
fact that the Supreme Court of the United States so heavily
stressed that it was the “trustworthiness” of the evidence at
issue in Chambers that compelled its admissibility.
Chambers, 410 U.S. at 302.

   [8] Moreover, Chambers can be further distinguished from
the case before us in that, here, Burkhart exercised his Fifth
Amendment right not to testify and was declared to be
unavailable. Christian, 967 P.2d at 244. His unavailability
contrasts sharply with the availability of McDonald in Cham-
bers, which the Supreme Court of the United States stressed
greatly enhanced the reliability of the extrajudicial statements
in that case. Chambers, 410 U.S. at 301. Burkhart could not
“have been cross-examined by the State” nor could “his
demeanor and responses [be] weighed by the jury” to gauge
the truthfulness of the alleged confessions. Id.

   [9] We further distinguish Chambers by noting that, in
Christian’s case, there is doubt not only about the truthfulness
of the alleged confessions, but also about whether those con-
fessions were ever made in the first place, in light of the unre-
  12
     Mullins, one alleged recipient of a confession from Burkhart, had been
convicted of several crimes of dishonesty. As noted previously, she had
also acknowledged that she routinely used drugs with Burkhart and that
she was uncertain as to whether he had been under the influence of drugs
at the time of his confession to her. The other alleged recipient, Auld, was
a convicted felon. The credibility of such confessions is not as great as the
credibility of the confessions at issue in Chambers, where one confession
was signed and made in the presence of reputable witnesses.
2698                  CHRISTIAN v. FRANK
liability of the witnesses and the unrecorded form of the
confessions. Given the fact that the Hawaii Supreme Court
faced, in Chambers, an opinion that was explicitly tailored to
“the facts and circumstances of [that] case,” the Hawaii
Supreme Court’s distinguishing conclusion was reasonable.
Id. at 303.

   Contrary to Christian’s assertions, our decision is in com-
plete accord with Chia v. Cambra, 360 F.3d 997 (9th Cir.
2004), another case in which our circuit explored the parame-
ters of Chambers in the context of habeas petitions. In Chia,
we ordered the issuance of a writ of habeas corpus on behalf
of the petitioner because, at trial, several exonerating confes-
sions had been excluded from evidence. Id. at 1001. These
statements clearly stated that the petitioner had not been
involved in the murder at all. Id.

   In Chia, the statements bore “strong indicia of reliability”
and the exclusion of them by the state court was therefore
unreasonable. Id. at 1004-05. The four statements bore high
marks of both accuracy—one was made in a recorded police
interview—and reliability—another statement was made “in
real danger of imminent death—a traditional indicium of reli-
ability.” Id. at 1004-06. Moreover, the statements were
entirely consistent with the independent observations of law
officials and the Drug Enforcement Administration’s version
of the events. Id. at 1006. We concluded that, in light of such
reliability, it was unreasonable to exclude the evidence.

   [10] Again, such poignant reliability as that of the evi-
dence in Chia is simply not present in the case before us. The
alleged statements here were fewer in number, were strongly
contradicted by the physical evidence, were made in far less
reliable contexts and were perhaps never even made, given
the unreliability of the witnesses. The Hawaii court’s decision
to exclude such materially less reliable evidence did not
amount to an unreasonable application of clearly established
federal law.
                     CHRISTIAN v. FRANK                 2699
                             IV

  The Hawaii Supreme Court’s application of Chambers was
not unreasonable. We reverse the district court’s decision to
grant Christian’s § 2254 habeas petition.

  REVERSED; PETITION DENIED.